DETAILED ACTION
Request for reconsideration of the application filed on 05/12/2021, is acknowledged.  No amendment was made to the claims.  Claims 1-21 are pending in the application. Claims 1-8 and 11-20 have been withdrawn from consideration. Claims 9-10 and 21 are considered on merits.
In response to reconsideration, the examiner maintains rejections over prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 9-10 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patrie et al. (Analytical Chemistry, 2007)(Patrie) in view of Natesan (US 2005/0260423, IDS) (Natesan).
Regarding claim 9, Patrie discloses a plasmon resonance, mass spectrometry support  (page 5879, par 2), comprising a glass support (page 5880, par 2), said glass support comprising a single, functionalized face, said face comprising a gold (Fig. 1, page 5880, par 2), surface plasmon resonance measuring surface (page 5879, par 2), said measuring surface comprising a selfassembled monolayer of poly( ethylene oxide )-directly grafted to the gold (Fig. 1, page 5880, par 2),
the poly( ethylene oxide) being a compound of formula (I) (Fig. 1, page 5880, par 2).

-S(CH2)n-(O-CH2-CH2)x-D

in which:
n is equal to an integer (Fig. 1);

D is a group able to bind biomolecules or is a group that may be transformed in a group able to bind biomolecules (Fig. 1, page 5880, par 2).
Patrie discloses that “our group has developed surface chemistries that can be applied to a broad range of protein binding and enzyme activity assays that are compatible with several analytical formats, including SPR, radioactivity, fluorescence, and mass spectrometry. Our approach uses self-assembled monolayers of alkanethiolates on gold that are functionalized with oligo(ethylene glycol) groups and maleimide groups. The former are important for reducing the nonspecific adsorption of proteins, and the latter can be used to immobilize biologically active motifs or functional groups used for subsequent immobilization.” (page 5879, par 2). Here, Patrie discloses a support comprising self-assembled monolayers of alkanethiolates- oligo(ethylene glycol)- maleimide on gold for use in an SPR assay.
Patrie does not specifically disclose that the formula (I) has the same n and x value as recited in the instant claim. However, Patrie teaches that “Our approach uses self-assembled monolayers of alkanethiolates on gold that are functionalized with oligo(ethylene glycol) groups and maleimide groups. The former are important for reducing the nonspecific adsorption of proteins, and the latter can be used to immobilize biologically active motifs or functional groups used for subsequent immobilization.” (page 5879, par 2). Here, Patrie teaches the function of the self-assembled monolayers of alkanethiolates on gold that are functionalized with oligo(ethylene glycol) groups is for reducing the nonspecific adsorption of proteins.
Natesan discloses a selfassembled monolayer of poly( ethylene oxide ), having the same formula (I) and same n and x as recited in the instant claim, directly grafted to the gold (Fig. 2, par [0016][0080]). Natesan teaches that the selfassembled monolayer of polyethylene oxide is used for attaching different biomolecules (par [0093]). Natesan further teaches that “In the oligo ethylene glycol compounds, the ethylene glycol repeating units resist non-specific binding of other biomolecules on to the surface by repulsive electrostatic force, and by keeping a water interface between a surface and distal end of the molecule. The strategy of using ethylene glycol based compounds for modifying cantilever surfaces thereby reduces non-specific absorption compared to use 
Regarding claim 10, Patrie discloses that the functionalized support further comprising biomolecules immobilized on said support via the D group (Fig. 1, page 5880, par 6).
Regarding claim 21, Patrie discloses that wherein D is at least one of an N-hydroxysuccinimide group, a succinimidyl ester group, a sulfosuccinimidyl ester group, a maleimide functionalized group, an iodoacetyl functionalized group, or a carboxylic acid group (Fig. 1, page 5880, par 2).
Natesan discloses that wherein D is at least one of an N-hydroxysuccinimide group, a succinimidyl ester group, a sulfosuccinimidyl ester group, a maleimide functionalized group, an iodoacetyl functionalized group, or a carboxylic acid group (Fig. 2, par [0016][0083]).

Response to Arguments
Applicant's arguments filed 05/12/2021 have been fully considered but they are not persuasive.
Applicant argues that “The Office alleges that "Patrie discloses a plasmon resonance, mass spectrometry support," citing page 5879, paragraph 2 of Patrie. 
Examiner respectfully disagrees. Patrie discloses that “our group has developed surface chemistries that can be applied to a broad range of protein binding and enzyme activity assays that are compatible with several analytical formats, including SPR, radioactivity, fluorescence, and mass spectrometry. Our approach uses self-assembled monolayers of alkanethiolates on gold that are functionalized with oligo(ethylene glycol) groups and maleimide groups. The former are important for reducing the nonspecific adsorption of proteins, and the latter can be used to immobilize biologically active motifs or functional groups used for subsequent immobilization.” (page 5879, par 2). Here, Here, Patrie discloses a support comprising self-assembled monolayers of alkanethiolates- oligo(ethylene glycol)- maleimide groups on gold for use in an SPR assay.
Applicant argues that “Patrie also does not teach or suggest modifying its support into a SPR/MS support. Rather, Patrie teaches using MS SAMDI-TOF as an alternative to physical measures, of which SPR is. Patrie does not consider MS SAMDI-TOF as a complement to SPR.” (remark, page 4, par 4).
Examiner respectfully disagrees. As has been discussed above, Patrie discloses that “our group has developed surface chemistries that can be applied to a broad range of protein binding and enzyme activity assays that are compatible with several analytical formats, including SPR, radioactivity, fluorescence, and mass spectrometry. Our approach uses self-assembled monolayers of alkanethiolates on gold that are functionalized with oligo(ethylene glycol) groups and maleimide groups. The former are important for reducing the nonspecific adsorption of proteins, and the latter can be used to immobilize biologically active motifs or functional groups used for subsequent immobilization.” (page 5879, par 2). Here, Patrie discloses a support comprising self-assembled monolayers of alkanethiolates- oligo(ethylene glycol)- maleimide groups  on gold for use in an SPR assay and mass spectrometry. 
Applicant argues that “Second, even assuming, arguendo, that one of ordinary skill in the art were to modify Patrie, the skilled person would not have had a reason to modify Patrie as the Office proposed. The Office argues that the reason for modification 
This argument is not persuasive. “No best result, only better result” is well understood by one of ordinary skill in the art. In this case, Patrie teaches that “the surfaces are resistant to nonspecific adsorption from other proteins in the serum samples.” (page 5882, par 3). Here, Patrie teaches that because the surface comprises the self-assembled monolayers of alkanethiolates- oligo(ethylene glycol) on gold, the surfaces are resistant to nonspecific adsorption from other proteins in the serum samples. Therefore, further optimizing the n and x parameter of the self-assembled monolayers of alkanethiolates- oligo(ethylene glycol) would have been reasonably expected to one of ordinary skill in the art, in order to further improve the resistance to nonspecific adsorption from other proteins. 
Applicant argues that “Third, again assuming, arguendo, that one of ordinary skill in the art were to modify Patrie’s alkanethiolates, no optimization based on Patrie would have led to the compound of formula (I) as recited in the claims. Patrie's alkanethiolates have an alkane chain comprising 11 carbon atoms and a poly(ethylene glycol) chain comprising 3 repetitions of the ethylene glycol group. There was no reason to significantly reduce the number of carbons between the ethylene oxide units and the thio group, i.e., the variable n in formula (I), from 11 to 1 or 2. Patrie does not teach or suggest reducing the chain length of the linkage or that such reduction would similarly lead to the advantages observed in Patrie, such as resistance to nonspecific adsorption.” (remark, page 5, par 3).
This argument is not persuasive. One of ordinary skill in the art would have appreciated that changing n in formula (I) certainly will change the molecule’s physical property (e.g. volume and length) and chemical property (e.g. van der Waals force). Such changes in physical property (e.g. volume and length) and chemical property (e.g. 
Applicant argues that “Fourth, even if one of ordinary skill in the art were to modify Patrie, the skilled person would not have considered Natesan. It is not clear why one of ordinary skill in the art seeking to prepare a support for SPR and MS would start with Patrie, which teaches an MS support, and then modify Patrie's MS support with a reference teaching how to prepare a cantilever. While Patrie and Natesan both describe preventing nonspecific protein adsorption on surface, Natesan's surface is specifically to be used for a cantilever. The Office has not provided any evidence to show that considerations for preparing a coated cantilever are the same for preparing a glass substrate suitable for use for SPR, much less for both SPR and MS. Also, as discussed above, Patrie's surfaces are already resistant to nonspecific adsorptions. As such, one of ordinary skill in the art would not have had a reason to combine Patrie and Natesan to solve a non-existing problem.” (remark, page 6, par 1).
This argument is not persuasive. Natesan demonstrates that the self-assembled monolayers of formula (I) on Gold surface (Fig. 2, par [0016]) is resistant to non-specific interactions (par [0094]). Both Patrie and Natesan use self-assembled monolayer of polyethylene oxide with alkanethiolates on gold surface for protein binding assay and resisting non-specific binding. At time of the invention, it would have been obvious to one of ordinary skill in the art to modify Patrie and optimize the n and x of Patrie’s formula (I), according to Natesan, in order to improve the resistance to non-specific adsorption on gold surface.
Applicant argues that “Fifth, even assuming that one were to combine Patrie and Natesan, which Applicants strongly disagree as discussed herein, the skilled person would not have arrived at the claimed invention. Patrie states that they developed monolayers of alkanethiolates that are functionalized with oligo(ethylene glycol) groups to reduce the nonspecific adsorption of proteins:
Separately, our group has developed surface chemistries that can be applied to a broad range of protein binding and enzyme activity assays that are 
Patrie, page 5879, right-hand column (emphasis added). This, coupled with the fact that Patrie's MS surfaces are resistant to nonspecific protein adsorption, would at best lead to the design of a self-assembled monolayer of a 11-carbon alkane functionalized with oligo(ethylene glycol) groups, but not the compound of Formula (I) as recited in the claims.” (remark, page 6, par 2).
This argument is not persuasive. Patrie discloses self-assembled monolayers of alkanethiolate-oligo(ethylene glycol)-maleimide on gold (Fig. 2). A person skilled in the art would have recognized that oligo(ethylene glycol) functions as a linker between alkanethiolate and maleimide groups. Maleimide grousp functions as a receptor for binding to biologically active motif (e.g. specific protein). Therefore, one of ordinary skill in the art would optimize the alkane (e.g n from 11 to 2) as well as oligo(ethylene glycol), in order to improve the resistance to non-specific adsorption on gold surface.
Applicant argues that “Further, one of ordinary skill in the art would not have had a reason to replace Patrie's alkanethiolates with those shown in Natesan. As discussed above, Patrie's MS surfaces are resistant to nonspecific protein adsorptions. However, Natesan shows that with one of its modified surfaces, the protein absorption reduction is at best modest. Compare FIG. 3E of Patrie with FIG. 1 of Natesan. Thus, replacing Patrie's alkanethiolates with those shown in Natesan would not be reasonably viewed as capable of achieving any improvement of reduction of nonspecific protein absorption, which is the Office's proposed reason for modification. If anything, one of ordinary skill in the art would have concluded that modifying Patrie's alkanethiolates into Natesan's compounds is a wrong direction.” (remark, page 7, par 1).
This argument is not persuasive. One cannot compare apple with oranges directly. Fig. 3A-D and Fig. 3E are plotted in difference scale due to the signal 
Applicant argues that “Lastly, as previously discussed, Applicants would also like to re-emphasize that Natesan focused on the functionalization and use of a cantilever, which is unrelated to the optical and spectrometric analysis by SPR and MS.” (remark, page 7, par 2).
This argument is not persuasive. As has been discussed above, Natesan demonstrates that the self-assembled monolayers of formula (I) on Gold surface (Fig. 2, par [0016]) is resistant to non-specific interactions (par [0094]). Both Patrie and Natesan use self-assembled monolayer of polyethylene oxide with alkanethiolates on gold surface for protein binding assay and resisting non-specific binding. At time of the invention, it would have been obvious to one of ordinary skill in the art to modify Patrie and optimize the n and x of Patrie’s formula (I), according to Natesan, in order to improve the resistance to non-specific adsorption on gold surface.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797